DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
Applicant’s amendments to the claims and arguments filed on December 18, 2020 have been received and entered. The Bradley’s, Tybulewiez’s and Van Dijik’s declaration filed on June 1, 2021 have been considered and will be discussed below in detail as it pertains to the rejection.  Claims 1 and 14 have been amended. 
Claims 1-23 are pending in the instant application. 

Priority
It is noted that instant application is a continuation of US application no 13310431 filed on 12/02/2011, which is CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.  Upon review of the disclosure of the prior-filed application, ‘122, ‘666 and ‘960 fails to provide descriptive support for instant claims 4-9, 15-20. Claims 4-9, 15-20 are not enabled in applications‘122, ‘666 and ‘960 from which applicant is claiming benefit of priority.  It is noted that '122, '666 and '960 do not support the claimed phenotype of moue exhibiting the IgH-VDJCg transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCg transcripts of said mouse is between 5% and 10% (claim 4-8, 15-19).  There is not adequate support or enablement for claims 4-9, 15-20 in the manner provided by the first paragraph of 35 U.S.C. 112 in any of these applications ‘122, ‘666 and ‘960. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support as recited in claims 4-9, 15-20 of the instant application. Therefore, the effective filing date for instant claims 4-9, 15-20 is 01/07/2011. 


Allowable Subject Matter
The following claim 13 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 1 is presented to applicant for consideration: 
A transgenic mouse having a genome comprising a homozygous immunoglobulin heavy chain (IgH) locus comprising a plurality of unrearranged human IgH V gene segments, D gene segments and JH gene segments at an endogenous IgH locus comprising a constant (C) region comprising an endogenous IgH C gene segment; wherein said homozygous IgH locus comprises in 5' to 3' orientation: 
unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, all of human D gene segments and all of human JH gene segments comprising a human 3' JH gene segment, and 
a chimeric JC intron comprising human JC intronic DNA downstream of said human 3' JH gene segment and truncated mouse JC intronic DNA, wherein said truncated mouse JC intronic DNA comprises DNA of an IgH locus which, in its native position in a non- transgenic mouse, is upstream of a mouse Cmu enhancer, and
a mouse mu enhancer and said C region; 
wherein said plurality of unrearranged human V gene segments, D gene segments and J gene segments in said IgH locus are operatively linked to said C region such that said IgH locus of said mouse is capable of undergoing V, D, J joining of said unrearranged human IgH variable region gene segments, such that said transgenic mouse is capable, upon stimulation with an antigen, of producing a plurality of antibodies specific for said antigen comprising a chimeric Ig heavy chain comprising a human VH region and a mouse C region;; 
wherein said genome comprises all of the mouse IgH variable region DNA; wherein expression of mouse Ig heavy chain comprising a mouse IgH variable region and a mouse IgH constant region is inactive in said mouse, and 


Withdrawn - 35 USC § 103-necessiated by amendments 
Claims 1-2, 11-14, 22 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al. (W02007/117410, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Lambert, R., (Breeding Strategies for Maintaining Colonies of Laboratory Mice: A Jackson Laboratory Resource Manual, 2007, 1-25). In view of applicant’s amendments and upon further consideration instant rejection is withdrawn in order to address the issue of JC intron comprising truncated mouse JC intronic DNA. Applicants’ arguments that are pertinent to the new rejections, they are addressed following the new rejection. 
Claims 1, 3, were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, IDS), Tanamachi et al. (W02007/117410, IDS) as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS), as applied above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8, IDS). The rejection is withdrawn for the reasons discussed supra. 
Claims 1, 4-10, 13, 15-20 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, IDS), Tanamachi et al. (W02007/117410, IDS) as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS), Lambert, R., (A Jackson Laboratory Resource Manual, 2007, 1-25, IDS), as applied above and further in view of Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS), . 
Claims 1, 11, 13, 21 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, IDS), Tanamachi et al. (W02007/117410, IDS) as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS), Lambert, R., (A Jackson Laboratory Resource Manual, 2007, 1-25, IDS), as applied above and further in view Casrouge et al (The Journal of Immunology, 2000, 164: 5782–5787, IDS)/ Bruggemann et al (Eur. J. Immunol. 1991.21: 1323-1326, IDS). The rejection is withdrawn for the reasons discussed supra. 

New-Claim Rejections - 35 USC § 103-necessiated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 11-14, 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al. (W02007/117410, IDS), Retter et al (J Immunol 2007; 179:2419-2427), Ravetch et al (Cell, 1981, 27 583-591) and Lambert, R., (Breeding Strategies for Maintaining Colonies of Laboratory Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, art of record).
With respect to claims 1, 13, Murphy et al teaches a transgenic mouse having a genome comprising human heavy variable region loci operably linked to endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation.” (see claim 30 and page 52, lines 9-14).  Murphy teaches that such a transgenic mouse can be created by a “direct, in situ replacement of the mouse variable region (VDJ) genes with their human counterparts (page 43:16-17). Murphy discloses that, in certain embodiments, the transgenic  46, lines 8-10).  It is relevant to note that because Murphy contemplated a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, E, has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development.… Given these various, yet crucial, functions of the transcriptional control elements, it is desirable to maintain these sequences intact (see page 44, line 5-18). Thus, it is apparent from the teaching of Murphy that mouse genome comprises an unrearranged human heavy chain DNA, a chimeric J/C intron comprising human JC intron that is contiguous with mouse JC intronic DNA comprising that is upstream of mouse Cmu enhancer and that is operatively linked to mouse C region (see figure 4). Murphy discloses making a reverse-chimeric IgH locus, it is desirable to maintain intact endogenous mouse control elements, including the mouse “intronic enhancer Emu” that is naturally located in the J/C intron (see page 44: line 5-18).  Murphy et al teach that the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (see col. 24, lines 1-5) (limitation of claim 1, 13). With respect to limitation of mouse capable of breeding with another same mouse, it is noted that Murphy states that the final steps in producing the preferred mouse are “performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse (page 52, lines 6-9). Murphy also discloses that [a]n additional benefit of integrating the human sequences into the genuine murine immunoglobulin loci is that no novel integration sites are introduced which might give rise to .. the production and maintenance of a breeding mouse colony (see page 45, lines 24-28). Lambert provide explicit protocol for maintenance of a breeding mouse colony. Regarding claims 11-12, 22-23, Murphy contemplate replacing whole endogenous immunoglobulin variable region gene segment with corresponding human gene 
However, combination of references do not teach ( (i)  wherein said human 3' JH is less than 2 kb upstream of said human/mouse chimeric DNA junction and (ii) chimeric JC intron comprising human JC intron and a truncated mouse JC intron. 
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A) (limitation of claim 2 and 14). The combination of reference differ from claimed invention by not disclosing chimeric JC intron comprising human JC intron and a truncated mouse JC intron. 
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The transgene is capable of undergoing trans-switching using the endogenous locus in vivo leading to production of chimaeric antibodies of different isotypes. It is further disclosed that transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tamachai comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Therefore, insertion of human VDJ region at the claimed location, that is between the non-human mammal constant region and the last, 3',non-human mammal J region, would have been obvious to a skilled person. The chimeric JC intron 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to substitute the human IgH 3 '-end J region and moue JC intron cloning junction of Murphy et al with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate  chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi, with a reasonable expectation of success, at the time of the instant invention,  as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  It is noted that at least in one embodiment of Murphy et al it is disclosed that the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA meeting the limitation of the claims.  It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompass inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using site specific replacement of human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments  and Cmu regions because prior art successfully reported  targeted strategy to produce transgenic mouse as reported by Murphy,  while Tanamachi reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi)   to produce a mouse that  expresses a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 3, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al. (W02007/117410, IDS), Retter et al (J Immunol 2007; 179:2419-2427), Ravetch et al (Cell, 1981, 27 583-591, IDS), and further in view of Adams (Genomics. 2005 December; 86 (6):753-8, IDS).
The teaching of Murphy, Aguilera et al, Tanamachi, Retter and Ravetch have been described above and relied in same manner here. The combination of references differ from instant invention by not explicitly disclosing said mouse is 129Sv strain.

Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method to produce transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from Sv129 strain mouse to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 4-9, 13, 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, IDS), Tanamachi et al. (W02007/117410, IDS), Retter et al (J Immunol 2007; 179:2419-2427), Ravetch et al (Cell, 1981, 27 583-591, IDS),  Lambert, R., (A Jackson Laboratory Resource Manual, 2007, 1-25, IDS), as applied above and further in view of Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS), and Rosner et al (Immunology 103:179-187, 2001, IDS). 
The teaching of Murphy, Aguilera, and Tanamachi have been described above and relied in same manner here. The combination of references differ from instant invention by not explicitly disclosing characterizing the mouse of prior art, wherein the mouse comprises IgH-VDJCp transcripts encoding IgH polypeptides comprising CDR-H3 lengths of 17, 18 and 19 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17, 18 and 19 amino acids is between 5% and 10%.

    PNG
    media_image1.png
    150
    262
    media_image1.png
    Greyscale
Zemlin teaches the lengths of "4751 human and 2170 murine unique functional CDR-H3 sequences" (page. 735, col. 1, lines 13-14). Zemlin teaches that - 8% of human CDR-H3 sequences are 17 residues in length, while 6% of human CDR-H3 sequences are 18 residues in length (see Figure 1, showing frequencies of 17 and 18 residue human CDR-H3 lengths added). 
Zemlin teaches that the mean frequency of the group consisting of human CDR-H3 length of 17 and 18 amino acids is between ~ 6% and ~ 8% (which is between 5% and 10%). Zemlin also 
Rosner cure the deficiency by as it relates, at least in part, to the length of"[t]he third complementarity-determining region (CDR3) of immunoglobulin variable genes for the heavy chain (VH)" (abstract).  Rosner specifies at least some of "the individual components that comprise CDR3" sequences in at least some examples (Abstract). More specifically, Rosner teaches that, in some instances, "[t]he heavy chain CDR3 is formed by amino acid residues encoded by a variable (VH) gene segment, diversity (D) gene segment, and joining (JH) gene segment... [with] further diversity.., generated during joining by (a) addition of short palindromic (P) nucleotides to the ends of the coding sequences, (b) deletion of a variable number ofnucleotides from the ends of the coding segments by exonuclease activity, and (c) subsequent insertion of a variable number ofnon-templated (N) nucleotides at the VH-D and DH-J junctions by terminal deoxynucleotidyl transferase" (page 179, Introduction, col. 1, line 8, to col. 2, line 8). Accordingly, a number of mechanisms contribute to the length of CDR-H3.  Rosner states that "D gene segments make the largest contribution to CDR3 length" (page 183, D gene segment, col. 1, lines 1-2). Furthermore, it is reported that there is a significant "[c]orrelation of D segment length with CDR3 length" (page 183, D gene segment, col. 2, lines 17-19). Accordingly, the D gene segments present in an organism can constitute a significant correlation to the length of 
    PNG
    media_image2.png
    115
    150
    media_image2.png
    Greyscale
180, Total CDR3 length, col. 2, lines 1-4).  This range encompasses, e.g., CDR-H3 sequences having a length of 17 or 18 amino acids. Such CDR-H3 segments having length of 17 or 18 codons (i.e., amino acids) are explicitly shown in figure above (figure 2).  
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Aguilera, Tanamachi with Zemlin and Rosner et al to characterize the transgenic homozygous mouse of Murphy whose genome comprises insertion of human variable DNA between the mouse constant region to establish the phenotype of the resulting mouse exhibiting the IgH-VDJCg transcripts comprising transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCg transcripts of said mouse between 5% and 10% using the method of Zemlin, and Rosner ,  in the method of producing mRNA transcript or antibody, with a reasonable expectation of success, at the time of the instant invention. Said characterization of the mouse amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 10, 13, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al. (W02007/117410, IDS), Retter et al (J Immunol 2007; 179:2419-2427), Ravetch et al (Cell, 1981, 27 583-591, IDS) and Lambert, R., (Breeding Strategies for Maintaining Colonies of Laboratory Mice: A Jackson Laboratory Resource Manual, 2007, 1-25) as applied above and further in view Casrouge et al (The Journal of Immunology, 2000, 164: 5782–5787, IDS)/ Bruggemann et al (Eur. J. Immunol. 1991.21: 1323-1326, IDS).
The teaching of Murphy, Aguilera, Tanamachi Retter, Ravetch have been described above and relied in same manner here. The combination of references differ from instant invention by not explicitly disclosing said mouse is naive. 
However, prior to instant invention, it was routine to use naïve mouse to study rearranged variable region using RT-PCR CDR3 diversity in splenocytes. For instance, Casrouge et al teach immunoscope method that is a PCR-based technique allowing the measurement of the CDR3 lengths of the V regions (see page 5783, col. 2, para. 5 figure 1). It is further disclosed that in V-J profiles in naïve mouse yield a typical bell-shaped distribution of the CDR3 lengths resolved in six or eight distinct peaks. Likewise, Bruggemann et al teach a rapid method to compare the junctional diversity of the rearranged V-(D)-J transgenes is to obtain DNA sequence following PCR amplification of these regions. It is disclosed that cloning and sequencing analysis of the V-D-J units reveals heterogeneity in different regions (seep page 1325, section 3.3). Bruggemann et al teach that DNA rearrangements in the transgenic mice, similar to those seen in human DNA, are found only in spleen (abstract). 
prima facie obvious for a person of ordinary skill seeking to characterize the junctional diversity of the rearranged V-(D)-J transgenes would combine the teachings of Murphy, by using the spleen from the naive transgenic mouse and evaluate  the junctional diversity of the rearranged V-(D)-J transgenes by obtaining  DNA sequence using the method disclosed by Casrouge / Bruggemann ,  as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported method to evaluate diversity generated from VDJ rearrangement in the naïve transgenic mouse.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
 Applicants disagree with the rejection arguing cited art does not teach or suggest a chimeric JC intron comprising human JC intronic DNA downstream of and naturally contiguous with said human 3' JH gene segment, and truncated mouse JC intronic DNA, wherein said truncated mouse JC intronic DNA comprises DNA of an IgH locus which is naturally contiguous with and upstream of a mouse Cmu enhancer. Applicant argues in part relying on the van Dijk’s declaration  that in contrast to the instantly recited chimeric JC intron that comprises truncated mouse JC intronic DNA, the chimeric JC intron taught by Murphy comprises a full length JC intron( van Dijk’s declaration para. 8 referring to FIG. 4B). Applicant continue to argue that Murphy teaches preserving the entire mouse JC intron upstream of Emu (Declaration, para 13). Thus, Murphy teaches preserving the entire mouse JC intron, a teaching inconsistent with the insertion of human VDJ DNA into the mouse immunoglobulin locus within the genomic interval defined by the last 3' J region and the host constant region (see figure 4). Expert Declaration. para 23. Applicant notes the position of the homology arms in Figure 4 of Murphy illustrates the , emphasizing the importance of making no changes in the mouse IgH locus except for in the V region. This strategy is emphasized in several excerpts from Murphy, including: "Because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact.",Murphy, US 8791323, column 20, lines 49-52. Expert Declaration, para 20. "Furthermore, introduction of the human variable regions at the genuine murine loci in vivo will maintain the appropriate global regulation of chromatin accessibility previously shown to be important for appropriately timed recombination events (Haines et al. Eur J Immunol 28:4228-4235 (1998))", Murphy, US 8791323, col.21, lines 23-27. Declaration, para 14. "The substitutions of the human V-D-J or V-J regions into the genuine murine chromosomal immunoglobulin loci should be substantially more stable, with increased transmission rates to progeny and decreased mosaicism of B cell genotypes compared with the currently available  mice", Murphy, US 8791323, col 21, lines 17-21.  Applicant conclude that Murphy doesn't teach a chimeric JC intron comprising human JC intronic DNA and truncated mouse JC intronic DNA, as required by the instant claims. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument that JC intron of the chimeric IgH locus of the mouse of the claimed invention comprises a truncated mouse IgH JC intronic DNA that is different from Murphy, it is emphasized that instant specification fails to disclose that the truncated mouse JC intron is a critical feature. Further, instant claims are broad and read on "truncated mouse JC intron” that comprises few nucleotide difference. It is relevant to note that instant specification teaches insertion site for the human DNA in a mouse chromosome resulting in chimeric intron (see figure 21 of the specification). 

    PNG
    media_image3.png
    237
    788
    media_image3.png
    Greyscale

In the instant case, the specification teaches chimeric JC intron comprises a human IgH JC intronic DNA of about 400 bp DNA segment of human DNA naturally associated and located 
In response to applicant’s argument pertaining to the teaching of Murphy, it is noted that the instant recitation of a chimeric J/C intron comprising a truncated mouse JC intron read on mouse JC intron comprising presence of few nucleotide of human origin that may be identical to sequence of mouse origin. Absent of any specific truncation of mouse and/or human JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin contagious with remaining (truncated) mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences are identical as evident from the human and mouse sequence disclosed in Retter and  Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining portion being truncated mouse JC intron (lacking first 12 nucleotide) meeting the limitation of the claims. Further, it is disclosed that the human and mouse JC intron sequence could be retrieved from NCBI Accession No. AJ851868 (located at positions 1416058-1416069) and NCBI Accession No. X97051 (located at positions 89823- 89834) respectively. One of ordinary skill in the art would conclude that the first 12 nucleotides of the mouse and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical:

e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region (see page 63-64 of the DeFranco’s declaration filed as IDS on 6/11/2021, cited as evidence, without relying for rejection). 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In view of foregoing, it is apparent that the source of the nucleotides of a J/C intron were known, and in absence of any specific sequence requirement or any extent of truncation of mouse JC intron one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference particularly since the first 12 nucleotides have the identical sequence to human JC intron sequence. Applicant should note that the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."  The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated human JC intronic DNA and a truncated mouse JC intron that lacks few nucleotide. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eµ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. In the instant case, neither specification nor the declaration provided objective evidence of criticality of specific length of nucleotide truncation of “mouse” or "human", as opposed to some nucleotide of “human” and remaining from "mouse origin". The declaration fails to provide evidence that small truncation of mouse JC intron such as those embraced by the first 12 nucleotide portion of the mouse and human J/C intron sequences that is identical is a critical feature of, necessarily and absolutely changes the structural and the resulting functional phenotype of the claimed mouse. 

In response, as an initial matter, applicant’s arguments are persuasive to the extent it pertains to a mouse whose genome comprises all of endogenous mouse VH gene segments (inherently contains ADAM6) that is commensurate with the Friedrich’s declaration. Applicants’ arguments with respect to these issues are thereby rendered moot.
In response to applicant’s argument in part relying on Friedrich’s declaration, it is noted that the declaration specifically teaches “moving all or part of the mouse Ig variable region (i.e,, ail of the mouse variable region may be moved or part of the mouse variable region, as appropriate) away from the endogenous Ig locus to another location in the mouse genome, either on the same or a different chromosome, and therefore the resulting mouse contains in its genome all of the mouse Ig variable region but is not functional to express fully mouse Ig having mouse variable and mouse constant regions (see para. 172 and para. 8 and 9 of declaration). The claims as written do not require presence of all of the mouse Ig variable region or ADAM6 gene at the endogenous Ig locus and therefore, applicant’s argument emphasizing on the resulting phenotype is not commensurate with the genotype as claimed. 
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ability to express any functional ADAM6 protein) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument in part relying on post filing art of  Macdonald, it is clear from the reference that the process of productive mating may be generally a cumbersome approach to set up males and females that are each homozygous for the replacement with low infrequency and litters size. However,  the reference of  Macdonald support the notion that mouse disclosed in Murphy is capable of breeding with another said mouse. There is no requirement of any specific litter size. One of ordinary skill in the art would use the known breeding schemes to produce female homozygous mouse by optimizing the replacement of only part of mouse variable region gene segment with equivalent human variable gene segment such that mouse is fertile from the disclosure of Murphy. In response to declarations showing the fertility of the instantly recited mice homozygous for a chimeric IgH locus at the endogenous IgH locus that is maintained through at least 4generations, is noted that applicant argument and declaration is not commensurate with the scope of the claim. Unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289. Should applicant amend claim 13 to incorporate the limitation of wherein said  mouse genome comprises all of the mouse IgH variable region DNA; wherein expression of mouse Ig heavy chain comprising a mouse IgH variable region and a mouse IgH constant region is inactive in said mouse, instant obviousness rejection may be overcome. 
On pages 18-20 of the applicant’s argument, applicant argues Tanamachi does not compensate for the omissions of the Murphy disclosure relative to the instant claims. That is the recited genome comprises “a homozygous immunoglobulin heavy chain (IgH) locus comprising a plurality of unrearranged human IgH V gene segments, D gene segments and JH gene segments at an endogenous IgH locus, said human gene segments join mouse DNA at a human/mouse chimeric DNA junction downstream of said human JH gene segments and upstream of a mouse Cu enhancer and a constant (C) region comprising an endogenous IgH C gene segment. Murphy also cautions against the use of random insertion of transgenic loci as cell line containing a vector encoding rearranged human IgH VDJ gene segments produces an antibody containing a single human VH region encoded by the rearranged VDJ gene segments. Such a cell line is incapable of producing antibodies having diverse human VH chains.
In response, it should be noted that Examiner in part would agree that neither Murphy nor Tanamachi et al disclose in same words that the chimeric J/C intron comprising truncated mouse JC intron, however, it should be noted that, [T]he "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257,261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art”. The broadest reasonable interpretation of "truncated" is interpreted as the loss of a few nucleotide from the full-length mouse JC intron as discussed supra. Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. It should be noted that the transgenic mouse disclosed in Murphy et al and Tanamachi et al comprise the endogenous mouse Eµ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. It is emphasized that both Murphy and Tanamachi et al disclose that the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. The human/mouse chimeric IgH loci comprising either J/C intron disclosed in Murphy et al or a human/mouse chimeric J/C intron (Tanamachi et al) were both recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. In the instant case, rejected claims do identical. One of ordinary skill in the art would conclude that the genome of mouse disclosed in the Murphy is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. Therefore, genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide) meeting the limitation of the claims. Given the breadth of the truncated mouse JC intron as required by the claims van Dijk’s Expert Declaration fails to address how a chimeric JC intron disclosed in Murphy as discussed above is any different from one broadly claimed in the instant application. Murphy et al and the van Dijk Declaration both emphasize retaining the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". However, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron (also in Tanamachi et al (Figure 1).  Further one of ordinary skill in the art would recognize that there are limited or finite options when creating a JC intron that would include the mouse JC intron will either be full-length or truncated in some manner as discussed supra so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH locus. Absent evidence of any criticality of JC intron in resulting phenotype, an artisan recognizing only a finite number of predictable potential solutions, could have pursued any one of the known potential options ,with a reasonable expectation of success in view of disclosure of Tanamachi. 
 Page 19 of 52 On pages 21-26 of the applicant’s argument, applicant re-iterates and relies on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
On page 28-43 of the applicant’s argument, applicant rely on Bradley and van Dijk’s declaration to assert that Tanamachi is deficient because the random integration into the mouse genome of Tanamachi's mini chimeric IgH locus, does not allow one of skill to reliably and predictably extrapolate the function of such a chimeric IgH locus comprising a JC intron with truncated mouse JC DNA when integrated at the endogenous IgH mouse locus. Applicnat continue to argue Murphy's requirement that a full mouse JC intron be maintained in the chimeric IgH locus, indicates the unpredictability of changing any of the mouse DNA 
Applicant’s argument relying on van Dijik’s declaration applicant re-iterates and relies on their previous arguments that have been discussed in preceding section (see page 17-19 of this office action). The arguments are substantially the same as those addressed in the foregoing response. Briefly, as stated before, Murphy et al and the van Dijk’s declaration (para. 22) both emphasize the criticality of using and retain the endogenous mouse mu enhancer region for V-D-J recombination. One of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that the endogenous mouse mu enhancer is present downstream to the start of the J/C intron (Tanamachi fig. 1 and Aguilera Fig, 1).  Examiner has earlier indicated that claimed chimeric JC intron is broad and read on a chimeric JC intron comprising few nucleotide of human origin and remaining of mouse origin. Because the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical, when analyzing the genome of, e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region and could be interpreted as chimeric JC intron. Absent of any specific length of truncation of mouse JC intron and criticality of such truncated JC intron the 5' boundary of, the J/C intron that would have been identified by the artisan to render such a intron as human/mouse chimeric J/C intron. Further, both Murphy et al and Tanamachi et al, comprises either chimeric J/C intron  as disclosed in Murphy or a human/mouse chimeric J/C intron of Tanamachi were both able to produce chimeric IgH polypeptides. The declaration fails to provide evidence that small truncation of mouse JC intron such as those embraced by the first 12 nucleotide portion of the mouse and human J/C intron sequences that is identical is a critical feature of, necessarily and absolutely changes the structural and the resulting functional phenotype of the claimed mouse. Tanamachi is cited to provide motivation and reasonable expectation of success in using a human/mouse chimeric JC intron at the chimeric IgH locus to produce expression of the human/mouse chimeric IgH antibody. It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 
In response to applicant’s argument that in Murphy, the loss of the Adam6 genes is evident in the process taught by Murphy to make the mouse, in which LTVEC 1 replaces the downstream portion of the human VH region, it should be noted that among various embodiment Murphy et al also teach human DNA can be inserted into a mouse genome without any deletion of mouse DNA. Murphy states that “[t]he region to be modified and replaced…can range from zero nucleotides in length (creating an insertion into the original locus) to many tens of kilobases (creating a deletion and/or a replacement of the original locus).” Thus, at least in some embodiment endogenous ADAM6 gene is not deleted. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., capable of breeding another said transgenic mouse or presence of ADAM6 gene) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, none of the claim requires the mouse to be derived from 4th generation line-breeding. In response to applicant’s argument that mouse as claimed clearly require ADAM6 gene being expressed despite its location, it is noted that claims as recited is limited by its functional characteristics without providing genotype resulting in said characteristics. Should applicant amend the claim “wherein said genome comprises all of the mouse IgH variable region DNA; wherein expression of mouse Ig heavy chain comprising a mouse IgH variable region and a mouse IgH constant region is inactive in said mouse” that is commensurate with resulting phenotype of said mouse being fertile, instant obviousness rejection would be overcome. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of USP. 9447177 (13416684) and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP. 9505827 (13740727) and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of USP 9434782 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the mouse claimed in the instant application is specifically used in the method specifically claimed in ‘782.
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9788534 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘534.
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of USP 9504236.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘236.
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of USP 10165763 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of 
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of USP 10064398 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘398.
 Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 18-35 of copending Application No. 14040405 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in ‘425 are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in the instant application. 
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-14, 16-22 of copending Application No. 14056700 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse that is specifically used in the method of ‘700.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of copending Application No. 15232122  and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although 
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS)). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.

Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 16870413 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 25-28 of copending Application No. 15369595. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus the rejection is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632